Citation Nr: 9934943	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran, who died in December 1988, had active service 
from September 1964 to October 1967.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a June 1998 decision, the Board determined that new and 
material evidence had not been submitted sufficient to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  The appellant 
disagreed with this determination and appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Secretary filed a motion in October 1998 to vacate and remand 
the Board's June 1998 decision.  In November 1998, the Court 
vacated the June 1998 decision and remanded the case to the 
Board.   

In March 1999, the appellant presented original claims to the 
Board alleging that the Board had committed clear and 
unmistakable error in decisions dated October 19, 1990, and 
September 9, 1991.  In a separate decision being released 
simultaneously with this decision the Board held that the 
October 1990 decision was not clearly and unmistakably 
erroneous.  The Board, however, also held that the Board's 
failure to reopen the claim of entitlement to service 
connection for the cause of the veteran's death in September 
1991, was clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  The veteran died in December 1988, due to cardiopulmonary 
arrest, due to or as a consequence of pneumonia/sepsis; due 
to or as a consequence of multiple sclerosis.

2.  The appellant has submitted medical statements from 
Richard Roth, M.D., who opined that the veteran first 
presented signs of multiple sclerosis during the presumptive 
period following active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that now must be resolved 
in this appeal is whether the appellant has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.

In this regard, the Board finds that the appellant has 
presented competent evidence, through the submission of 
statements from Dr. Roth, which link the cause of the 
veteran's death to his military service on a presumptive 
basis.  As such, the claim is well grounded.  38 U.S.C.A. § 
5107.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded. 


REMAND

The Board must now turn to conducting a merits based 
evaluation of the claim.  In order, however, to preserve the 
appellant's right to due process this case must first be 
remanded for a de novo merits based review by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  Simply put, the appellant must be 
given notice of an opportunity to submit additional evidence 
or merits based argument, and an opportunity to address the 
question at a hearing, such that the appellant will not be 
prejudiced by an immediate consideration of the claim on the 
merits.  Bernard, 4 Vet. App. at 392-94.

Moreover, following a review of the claims file in its 
entirety, the Board finds that this claim would be well 
served if the file was reviewed by a neurologist prior to any 
final decision.

Therefore, this case is REMANDED for the following action:

1.  The RO should refer the claims 
folders to a board certified neurologist 
for review.  Thereafter the neurologist 
should offer an opinion whether it is at 
least as likely as not that multiple 
sclerosis was present during the 
veteran's active duty service between 
September 1964 and October 1967.  If 
multiple sclerosis was not manifested 
during service the neurologist must offer 
an opinion whether the disorder was 
compensably disabling to any degree 
before October 1974.  If the physician 
finds that multiple sclerosis was 
disabling within seven years of the 
veteran's separation from active duty 
he/she must annotate with particularity 
what clinical evidence supports that 
view.  If the neurologist finds that 
multiple sclerosis was not disabling 
within seven years of active duty, the 
neurologist must explain why his/her 
opinion differs from that offered by Dr. 
Roth.  A complete rationale must be 
provided for any opinion offered.

2.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

3.  The RO must then readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.

If the benefit sought on appeal remains denied the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  While this case is in remand status, the 
appellant may submit additional evidence and argument on the 
appealed issue. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



